o Oo “NH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

MARWAN R. DAHER
mdaher@sulaimanlaw.com
SULAIMAN LAW GROUP, LTD.
2500 South Highland Avenue, Suite 200
Lombard, IL 60148

Telephone: (630) 575-8181

Facsimile: (630) 575-8188

Attorney for Plaintiff
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA
PHYLLIS D. FULTZ, Case No. 2:19-cv-00196-JAM-EFB

Plaintiff, PRERGURD ORDER

PAYCHEX, INC.,

Defendant.

 

 

ORDER ON DISMISSAL WITH PREJUDICE

Plaintiff, PHYLLIS D. FULTZ (“Plaintiff”), by and through her attorneys, Sulaiman Law
Group, Ltd. having filed with this Court her Notice of Voluntary Dismissal with Prejudice and the
Court having reviewed same, now finds that this matter should be dismissed.

IT IS THEREFORE ORDERED by this Court that the above cause of action is hereby

dismissed, with prejudice.

Dated: S- 30 A017

el Vrd,

(* USS. District Cdurt VA

 

 

 

 
